Citation Nr: 1606792	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  04-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected removal of the coccyx.  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service from March 1969 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas.  The Board previously remanded this issue in March 2007, May 2009, and November 2011.  

In January 2010 the Board denied the claims of entitlement to service connection for: a low back disorder, to include as secondary to service-connected removal of the coccyx; a bilateral knee disorder, to include as secondary to service-connected removal of the coccyx; and a bilateral hip disorder, to include as secondary to service-connected removal of the coccyx.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), and the parties (the Veteran and Secretary of VA) filed a Joint Motion for Remand with the Court in August 2010, which the Court granted in September 2010.  The claims of entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected removal of the coccyx, and a bilateral hip disorder, to include as secondary to service-connected removal of the coccyx were left undisturbed.  


FINDING OF FACT

The probative, competent evidence does not establish that the Veteran's low back disability is causally or etiologically related to active duty service or that it is causally related to or aggravated by the Veteran's service-connected removal of the coccyx.  





CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§  1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).    


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A September 2002 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The Veteran's service treatment records, private medical treatment records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in November 2002, July 2009, and February 2014, with addendum opinions provided in March 2009 and September 2009.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the service treatment records, private medical treatment records and lay statements and performed physical examinations.  Further, the examination reports provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, when viewed together, the Board finds the examinations and opinions to be sufficient and adequate for rating purposes.  Additionally, the Board finds that the Appeals Management Center substantially complied with the March 2007, May 2009, and November 2011 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the record.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. §3.310).

The Veteran asserts that his current back pain is related to his coccyx removal during active duty service.  He had a coccygectomy in January 1971 and he reports having ongoing back pain since that time.  The Veteran notes that he has received physical therapy and medication management for his back pain which have provided minimal relief.  

As it pertains to a current disability, the Veteran was diagnosed with lumbar arthritis by a private physician in August 2002.  Further, his spinal MRIs show disc degeneration in the lumbar spine.  As such, the Board finds that the Veteran has established a current disability for service connection purposes.

As it pertains to an in-service event or injury, the Veteran had a coccygectomy during active duty service, and he reports that his recurrent back pain stems from this event.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  As such, the Board finds that the Veteran has established an in-service event or injury for service connection purposes.

As it pertains to a nexus between the Veteran's current low back disability and active duty service, there are conflicting medical opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In August 2002 the Veteran's private physician, Dr. A. Storeygard, opined that the Veteran's current back symptoms and arthritis could be related to his previous back injury or from the back surgery during his military service.  In November 2002 the Veteran underwent VA examination in connection with his claim, and during the physical examination he had a full range of motion; the VA examiner opined that the service-connected removal of his coccyx was not related to his present spinal condition, and that it was unlikely that there was a relationship between the original coccyx injury and his other symptoms.

In March 2009 another VA examiner reviewed the file and opined that the Veteran's current back symptoms were likely caused by or the result of the coccyx removal.  However, pursuant to the May 2009 remand order the Veteran underwent VA examination again in July 2009 with the same VA examiner, who noted that the Veteran had normal mobility and an almost full range of motion in the spine.  The VA examiner opined that the Veteran's spinal condition was less likely than not related to the Veteran's coccyx removal because his current spinal condition was in another area of the lumbar spine, and because the condition became more progressive and symptomatic in the past nine years, long after he finished active duty service.  Two months later in September 2009 the same VA examiner opined that the coccyx removal in service in no way caused or aggravated the Veteran's low back condition.  The VA examiner noted that the current back condition came on in a much later time frame than the coccygeal problem and that there was not any medical rationale that could connect the coccygeal problem with the current back condition.   

Pursuant to the Board's November 2011 remand, the Veteran again underwent VA examination in connection with his claim in February 2014, and during the physical examination the Veteran had a reduced range of motion in the spine and symptoms of radiculopathy.  The VA examiner opined that after a review of the file, including the medical records and the previous medical opinions, there was no medical evidence of a chronic lower back condition related to military service, and that there was no evidence of lower back arthritis within one year of separation from service.  The VA examiner further opined that it was more likely than not that the Veteran's spinal condition was related to aging and to his duties as a mail carrier for the Postal Service.  

The Board affords limited probative weight to the positive nexus opinion of the Veteran's treating physician Dr. Storeygard because it is too speculative as to the etiology of the Veteran's back condition, and the opinion does not provide any rationale to support the finding.

Conversely, the Board affords significant probative weight to the VA examiners' opinions, when viewed together.  Although the Veteran's representative contended in her brief submitted in February 2016 that the VA examiners failed to consider the Veteran's complaints of low back pain and the previous treatment records from the Veteran's treating physician, the Board finds that the VA examiners' opinions are inclusive of all of the evidence and are supported by sufficient rationale.  The VA examiners reviewed the Veteran's service treatment records, private treatment records, and lay statements, and cited to service treatment records and the Veteran's medical history in support of the opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Both VA examiners indicated that they reviewed the Veteran's claims file prior to making their opinions.  Moreover, these opinions are consistent with each other and provide an alternative etiology for the Veteran's low back condition.  

As it pertains to secondary service connection, the VA examiners reported that the Veteran's lower back condition was not caused by or the result of his service-connected coccyx removal.  The September 2009 VA opinion noted that there was no logical medical rationale that would relate the service-connected coccyx removal to the Veteran's spinal condition.  Further, the most recent VA examination and opinion from February 2014 noted that there was no medical evidence of a low back disorder in service that was separate and distinct from the coccyx condition.  Again, the Board affords the VA examiners' opinions great probative weight as they were clearly based a review of the Veteran's service treatment records, medical history, and lay statements.  

The Board acknowledges the Veteran's statements that his current low back disability is related to his in-service coccyx removal.  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  However, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of a low back condition.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, the Board finds that any possible relationship between a current lumbar spine disability and an in-service event or injury is not something for which a layman is competent to provide an opinion.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  In addition, a veteran's own conclusion stated in support of his claim that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation of a cervical strain or degenerative disk disease.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, a medical opinion is needed to connect one medical condition to another medical condition.  In this case, the competent, probative medical evidence provides four negative opinions concerning a nexus between any low back condition and the service-connected coccyx-removal.  

The Board also notes that degenerative disc disease is one of the conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Walker, 708 F.3d at 1338.  Here, however, the Board finds the evidence does not support the Veteran's assertions that he has experienced chronic back pain since any in-service event or injury.  As noted above, the first notation of back complaints outside of his coccyx removal is found in a treatment record dated in 2002, approximately 29 years following separation from service.  This prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  In addition, this period indicates that arthritis may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the Board finds the VA examiners' conclusions regarding the nature of the Veteran's in-service injuries carry significant probative value.  Therefore, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are of little probative value and are insufficient for purposes of establishing entitlement to service connection.

Based on the foregoing, the Board finds the preponderance of the evidence is against a grant of service connection for a low back disorder, to include as secondary to service-connected removal of the coccyx.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable in the instant appeal, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-56 (1990).


ORDER

Entitlement to service connection for low back disorder, to include as secondary to service-connected removal of the coccyx, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


